ORDER

PER CURIAM.

Appellant, Joseph P. Caulfield & Associates, Inc. (“plaintiff’), appeals the summary judgment entered by the Circuit Court of the City of St. Louis in favor of respondent, St. Paul Fire and Marine Insurance Company, on plaintiffs claims for civil conspiracy and tortious interference with a contract. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by competent and substantial evidence and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).